            CaseApplication
   AO 106A (08/18) 5:20-mj-00299-DUTY                  Document
                            for a Warrant by Telephone or                1 Filed
                                                          Other Reliable Electronic    06/04/20
                                                                                    Means             Page 1 of 58 Page ID #:1

                                            UNITED STATES DISTRICT COURT
                                                                              for the
                                                                Central District
                                                             __________  Districtofof
                                                                                    California
                                                                                      __________

                      In the Matter of the Search of                            )
              (Briefly describe the property to be searched or identify the     )
                              person by name and address)                       )        Case No. 5:20-MJ-00299
        1) iPhone 8+ with IMEI 356775085820386;                                 )
        2) iPhone XS Max with IMEI 357273091005852;                             )
        3) Tracfone with IMEI 015145000044525;                                  )
        4) Alctel with IMEI 015552002219031                                     )
       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):
         See Attachment A
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                        evidence of a crime;
                        contraband, fruits of crime, or other items illegally possessed;
                        property designed for use, intended for use, or used in committing a crime;
                        a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
              Code Section                                                               Offense Description
          Title 8 U.S.C. §§ 1324(a)(1)(A)(v)(I);                               Conspiracy to Transport Illegal Aliens;
          1324(a)(1)(A)(ii), (a)(1)(B)(i); and                                 Transporting of Illegal Aliens for Private Financial
          1324(a)(1)(A)(iii), (a)(1)(B)(iii)                                   Gain; and Harboring of Illegal Aliens for Private
                                                                               Financial Gain
             The application is based on these facts:
                    See attached Affidavit
                        Continued on the attached sheet.
           Delayed notice of            days (give exact ending date if more than 30 days:                                      ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                         Kimberly R. Christoff, Border Patrol Agent
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: ___________________
                                                                                                       Judge’s signature
City and state: Riverside, CA                                                           Honorable Shashi H. Kewalramani, Magistrate Judge
                                                                                                       Printed name and title

AUSA: Peter Dahlquist/re (213) 453-8225
Case 5:20-mj-00299-DUTY Document 1 Filed 06/04/20 Page 2 of 58 Page ID #:2



                               AFFIDAVIT
I, Kimberly R. Christoff, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT
           This affidavit is made in support of an application

for a warrant to search the following digital devices in the

custody of United States Border Patrol, in Indio, California, as

described more fully in Attachment A:

           a.   a white iPhone 8+ with a black case, IMEI No.

356775085820386 (“SUBJECT DEVICE 1”);

           b.   a rose gold iPhone XS Max with a pink flowered

case, Model MT5F2LL/A, Serial No. F2Y542YKPHJ, IMEI No.

357273091005852 (“SUBJECT DEVICE 2”);

           c.   a black Tracfone, Model TCL LX A502DL, IMEI No.

015145000044525 (“SUBJECT DEVICE 3”); and

           d.   a black Alctel, Model TCL 3V, IMEI No.

015552002219031 (“SUBJECT DEVICE 4”) (collectively, the “SUBJECT

DEVICES”).
           The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of 8

U.S.C. §§ 1324(a)(1)(A)(v)(I) (Conspiracy to Transport Illegal

Aliens); 1324(a)(1)(A)(ii), (a)(1)(B)(i) (Transporting of

Illegal Aliens for Private Financial Gain); and

1324(a)(1)(A)(iii), (a)(1)(B)(iii) (Harboring of Illegal Aliens

for Private Financial Gain) (the “Subject Offenses”), as

described more fully in Attachment B.       Attachments A and B are

incorporated herein by reference.
Case 5:20-mj-00299-DUTY Document 1 Filed 06/04/20 Page 3 of 58 Page ID #:3



          The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.   This affidavit is intended to show merely that there

is sufficient probable cause for the requested search warrant,

and does not purport to set forth all of my knowledge of or

investigation into this matter.      Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.

                      II. BACKGROUND OF AFFIANT
          I am a graduate of the United States Border Patrol

(“USBP”) Academy and Federal Law Enforcement Training Center.

As part of my training, I received criminal investigation

training that included course studies in, among other things,

criminal law, immigration law, constitutional law, search and

seizures, and courtroom procedure.

          I am currently assigned to the Indio Border Patrol

Station (“Indio Station”) and I have been employed with USBP
since January 10, 2008.     I am responsible for investigating,

arresting, and facilitating the prosecution of alien smuggling

organizations that use the Southern and Central Districts of

California as an operational corridor.       I also investigate and

arrest for violations of narcotic and bulk cash smuggling.

          During the course of my employment with USBP, I have

participated in alien smuggling investigations that have

resulted in federal criminal charges.       In connection with that

work, I have made arrests, prepared reports in federal



                                       2
Case 5:20-mj-00299-DUTY Document 1 Filed 06/04/20 Page 4 of 58 Page ID #:4



proceedings, and provided sworn statements in federal criminal

proceedings.    My work also has included speaking with suspects,

cooperating witnesses, and other law enforcement personnel

regarding the different methods by which the crime of alien

smuggling is committed.

            Through my experience, I have gained a working

knowledge and insight into the typical workings of criminal

alien smuggling organizations.      I also have gained extensive

information regarding the normal operational habits of persons

who make their living as alien smugglers, including the

behavior, speech, routes, and methods of operation of alien

smugglers to avoid detection and apprehension by law enforcement

officers.

                   III. SUMMARY OF PROBABLE CAUSE
            On the evening of Friday, May 29, 2020, Border Patrol

agents arrested three individuals who were involved with

smuggling four aliens.     One individual, Zina Victoria BRISENO

(“BRISENO”), was in a transport vehicle along with the four
undocumented aliens.    The other two individuals, Daniel PATRON

(“PATRON”) and Zayra Michelle SALAZAR-Castro (“SALAZAR”), were

in a scout vehicle.    Officers identified both vehicles because

both had traveled along the same, unusual, and extremely

inefficient route that was consistent with routes smugglers use

to avoid law enforcement detection.        Ultimately, officers

arrested BRISENO, PATRON, and SALAZAR and seized the SUBJECT

DEVICES.




                                       3
Case 5:20-mj-00299-DUTY Document 1 Filed 06/04/20 Page 5 of 58 Page ID #:5



          On May 31, 2020, the Honorable Shashi H. Kewalramani,

United States Magistrate Judge, signed a criminal complaint

charging PATRON, SALAZAR, and BRISENO with a single-count

violation of 8 U.S.C. § 1324(a)(1)(A)(v)(I) (Conspiracy to

Transport Illegal Aliens, in violation of Title 8, United States

Code, Section 1324(a)(1)(A)(ii)).      That complaint is attached as

Exhibit 1 in support of an application for a warrant to search

the SUBJECT DEVICES seized during the May 29, 2020 arrests of

PATRON, SALAZAR, and BRISENO.      Exhibit 1 is incorporated herein

by reference.

                   IV. STATEMENT OF PROBABLE CAUSE
          Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

     A.   Seizure of SUBJECT DEVICE 1 and SUBJECT DEVICE 2
          As described in Exhibit 1, on the evening of May 29,

2020, officers began investigating a Chevrolet Silverado,

bearing Arizona license plate CTM9261 (“Target Vehicle 2”) as a
scout vehicle for a red Toyota Corolla, bearing California

license plate 8NBK766 (“Target Vehicle 1”) that agents believed

was transporting undocumented aliens.

          SBPA Saracco located Target Vehicle 2 at the ARCO gas

station located directly off of I-10 at 20000 North Indian

Canyon Drive, Desert Hot Springs, California. SBPA Saracco

pulled up to Target Vehicle 2 and noticed a female sitting in

the driver’s seat, who was later identified as SALAZAR.          Upon

seeing him, she immediately looked at her cellular phone



                                       4
Case 5:20-mj-00299-DUTY Document 1 Filed 06/04/20 Page 6 of 58 Page ID #:6



(SUBJECT DEVICE 2) that was in her hand and manipulating her

phone in manner that led SBPA Saracco to conclude she was

texting.   Moments later, a male (who was later identified as

PATRON), exited the convenience store of the ARCO station.

PATRON was carrying a cellular phone (SUBJECT DEVICE 1) in his

hand which was later discovered to be turned completely off.

     B.    Seizure of SUBJECT DEVICE 3 and SUBJECT DEVICE 4
           During the traffic stop of Target Vehicle 1, BPA

Klatil encountered five persons, namely, the driver (BRISENO),

the front passenger (Nasbit Yoselim GOMEZ-Mejia (“GOMEZ”)), rear

passengers (Jorge ORAZCO-Vasquez (“ORAZCO”), Martin PONCE DE

LEON-Gonzalez (“PONCE”) and Georgina RODRIGUEZ-Tavera

(“RODRIGUEZ”)).    BRISENO was arrested for alien smuggling.

BRISENO, GOMEZ, ORAZCO, PONCE, and RODRIGUEZ were then

transported to the Indio Station for further interview and

processing.
           Border Patrol agents recovered five cellular phones

inside of Target Vehicle 1, as follows:
           a.     GOMEZ and ORAZCO shared a blue Motorola cellular

phone which was located on the rear seat next to ORAZCO.

           b.     RODRIGUEZ had a pink cellular phone which was

located in the pocket of her camouflage backpack.

           c.     PONCE had a small black cellular phone that was

located in his left front pocket.

           d.     BRISENO had the following two cellular phones

(SUBJECT DEVICES 3 and 4), both of which were within reaching

distance of BRISENO while she was driving Target Vehicle 1:



                                       5
Case 5:20-mj-00299-DUTY Document 1 Filed 06/04/20 Page 7 of 58 Page ID #:7



                i.    one phone with a cracked touchscreen located

in a front-seat, pull-out compartment that was pulled out that

was pulled out at the time of the arrest (SUBJECT DEVICE 3); and

                ii.   one large, black touchscreen phone that was

located between the front seat on the shifter panel (SUBJECT

DEVICE 4).

          V. TRAINING AND EXPERIENCE ON ALIEN SMUGGLING
          Based on my experience and training, I am familiar

with the methods employed in smuggling operations and the

smuggling patterns employed by such organizations.         I have also

spoken with other experienced agents and other law enforcement

officers about their experiences and the results of their

investigations and interviews.      I have become familiar with the

methods of operation typically used by alien smugglers.          Based

on my training, experience, my conversations with other law

enforcement officers, and my knowledge of this investigation and

others, I am aware of the following:
          a.    Alien smuggling is generally a continuing
criminal activity taking place indefinitely unless interrupted

by law enforcement action.     Indeed, based on my training and

experience, individuals who have established an income based on

smuggling tend to continue the activity for prolonged periods of

time because that is how they make a living.

          b.    Alien smugglers often use one or more telephones,

pagers, or other digital devices, sometimes in fictitious and/or

other individuals’ names, to communicate with other participants

in their smuggling operations, including co-conspirators and



                                       6
Case 5:20-mj-00299-DUTY Document 1 Filed 06/04/20 Page 8 of 58 Page ID #:8



customers, regarding matters such as price, arrival time, and

meet location.    This communication can occur by phone, text,

email, or social media.     Alien smugglers maintain in such

devices telephone and other contact information which reflects

names, addresses, and/or telephone numbers of their associates

in the alien smuggling organization, as well as customers of the

alien smuggling business.     Further, alien smugglers will also

use text messages to send photographs as codes or actual

pictures or videos.    I know that the above-described information

can be stored on digital devices carried by alien smugglers.

           c.     In addition, I know that professional smuggling

operations depend upon maintaining both long-distance and local

contacts with individuals in the source country who arrange the

initial payment and embarkation, as well as those in the United

States who facilitate arrival and collection of any remaining

smuggling fees.    Smugglers often use fraudulent information to

subscribe to cellular telephones, maintain separate customer and

supplier telephones, and frequently change cellular telephones

to thwart law enforcement efforts to intercept their

communications.    Smugglers frequently use pre-paid telephones

and/or false or misleading subscriber information as a way of

distancing themselves from criminal liability.

           d.     Individuals involved in human smuggling commonly

obtain partial payment from customers prior to embarkation, and

accept the remaining payment upon safe arrival in the United

States.   Therefore, I am aware that individuals involved in

human smuggling maintain books, customer lists, receipts, notes,



                                       7
Case 5:20-mj-00299-DUTY Document 1 Filed 06/04/20 Page 9 of 58 Page ID #:9



ledgers, and other records relating to the negotiated price for

a customer and any partial payments made or due, and that such

documents may be in code to attempt to thwart law enforcement

detection.

          e.    Smugglers keep records of their illegal

activities for a period of time extending beyond the time during

which they actually transport a particular customer, in order to

maintain contact with criminal associates for future smuggling

operations, and to have records of prior transactions for which,

for example, they might still be owed payment, or might owe

someone else money

          f.    Alien smugglers frequently use Global Positioning

System (“GPS”) devices to navigate.        I know that GPS devices

often store route history information of previously travelled

routes.

          g.    Data contained on digital devices used by

smugglers often include, among other things, records of

telephone calls, text messages, e-mail and social media

communications between the smugglers and the co-conspirators;

Global Positioning System (“GPS”) information and other location

information that can help identify embarkation and landing

locations, meeting places, and smuggling routes; and identifying

information about the smuggler and co-conspirators, such as

contact lists, calendar appointments, and photographs or videos.

          h.    Individuals engaged in alien smuggling often use

multiple digital devices.




                                       8
Case 5:20-mj-00299-DUTY Document 1 Filed 06/04/20 Page 10 of 58 Page ID #:10



             TRAINING AND EXPERIENCE ON DIGITAL DEVICES
           As used herein, the term “digital device” includes the

SUBJECT DEVICES.

           Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

           a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.           That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable



                                        9
Case 5:20-mj-00299-DUTY Document 1 Filed 06/04/20 Page 11 of 58 Page ID #:11



data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.
           Based on my training, experience, and information from
those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

in a short period of time for a number of reasons, including the

following:

           a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which



                                       10
Case 5:20-mj-00299-DUTY Document 1 Filed 06/04/20 Page 12 of 58 Page ID #:12



may take substantial time, particularly as to the categories of

electronic evidence referenced above.

           b.    Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

            The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:
           a.    Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s
fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

           b.    In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the



                                       11
Case 5:20-mj-00299-DUTY Document 1 Filed 06/04/20 Page 13 of 58 Page ID #:13



opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.

           c.     The person who is in possession of a device or

has the device among his or her belongings is likely a user of

the device.     Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) PATRON’s, SALAZAR’s or BRISENO’s thumb- and/or

fingers on the SUBJECT DEVICES; and (2) hold the SUBJECT

DEVICES in front of PATRON’s, SALAZAR’s or BRISENO’s face with

his or her eyes open to activate the facial-, iris-, and/or

retina-recognition feature.
            Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

///

///




                                       12
Case 5:20-mj-00299-DUTY Document 1 Filed 06/04/20 Page 14 of 58 Page ID #:14



                              VI. CONCLUSION
           For all of the reasons described above, there is

probable cause that the items to be seized described in

Attachment B will be found in a search of the SUBJECT DEVICES

described in Attachment A.


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____ day of
_________, 2020.



UNITED STATES MAGISTRATE JUDGE




                                       13
Case 5:20-mj-00299-DUTY Document 1 Filed 06/04/20 Page 15 of 58 Page ID #:15



                               ATTACHMENT A
PROPERTY TO BE SEARCHED

      The following digital devices (collectively, the “SUBJECT

DEVICES”), seized on May 29, 2020 and currently maintained in

the custody of United States Border Patrol in Indio, California:

           a white iPhone 8+ with a black case, IMEI No.

356775085820386 (“SUBJECT DEVICE 1”);

           a rose gold iPhone XS Max with a pink flowered case,

Model MT5F2LL/A, Serial No. F2Y542YKPHJ, IMEI No.

357273091005852 (“SUBJECT DEVICE 2”);
           a black Tracfone, Model TCL LX A502DL, IMEI No.

015145000044525 (“SUBJECT DEVICE 3”); and

           a black Alctel, Model TCL 3V, IMEI No. 015552002219031

(“SUBJECT DEVICE 4”).




                                        i
Case 5:20-mj-00299-DUTY Document 1 Filed 06/04/20 Page 16 of 58 Page ID #:16



                               ATTACHMENT B

I.    ITEMS TO BE SEIZED
           The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations 8 U.S.C.

§§ 1324(a)(1)(A)(v)(I) (Conspiracy to Transport Illegal Aliens);

1324(a)(1)(A)(ii), (a)(1)(B)(i) (Transporting of Illegal Aliens

for Private Financial Gain); and 1324(a)(1)(A)(iii),

(a)(1)(B)(iii) (Harboring of Illegal Aliens for Private

Financial Gain) (the “Subject Offenses”) (the “Subject

Offenses”), namely:
           a.    Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls;

           b.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to
show SMS text, email communications or other text or written

communications sent to or received from any of the digital

devices and which concern the above-named violations;

           c.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show instant and social media messages (such as Facebook,

Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

SMS text, email communications, or other text or written




                                        i
Case 5:20-mj-00299-DUTY Document 1 Filed 06/04/20 Page 17 of 58 Page ID #:17



communications sent to or received from any digital device and

which concern the above-named violations;

           d.     Records, documents, programs, applications,

materials concerning Daniel PATRON (“PATRON”), Zayra Michelle

SALAZAR-Castro (“SALAZAR”), or Zina Victoria BRISENO’s

(“BRISENO”)international border crossings;

           e.     Records, documents, programs, applications,

materials, or conversations concerning the smuggling of persons,

including ledgers, pay/owe records, lists of persons to be

smuggled, correspondence, receipts, records, and documents

noting price for smuggling, and/or times when smuggling events

were conducted;

           f.     Audio recordings, pictures, video recordings, or

still captured images concerning the smuggling or harboring of

aliens;

           g.     Contents of any calendar or date book;

           h.     Global Positioning System (“GPS”) coordinates and

other information or records identifying travel routes,

destinations, origination points, and other locations for the

time period of April 29, 2020 to May 30, 2020; and

           i.     Any SUBJECT DEVICE which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offenses, and forensic copies thereof.

           j.     With respect to any SUBJECT DEVICE containing

evidence falling within the scope of the foregoing categories of

items to be seized:




                                       ii
Case 5:20-mj-00299-DUTY Document 1 Filed 06/04/20 Page 18 of 58 Page ID #:18



                 i.      evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                 ii.     evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                 iii. evidence of the attachment of other devices;

                 iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                 v.      evidence of the times the device was used;

                 vi.     passwords, encryption keys, and other access

devices that may be necessary to access the device;

                 vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                 viii.        records of or information about

Internet Protocol addresses used by the device;

                 ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,



                                       iii
Case 5:20-mj-00299-DUTY Document 1 Filed 06/04/20 Page 19 of 58 Page ID #:19



search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

           As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

II.   SEARCH PROCEDURE FOR THE SUBJECT DEVICES
           In searching the SUBJECT DEVICE(S) (or forensic copies

thereof), law enforcement personnel executing this search

warrant will employ the following procedure:
           a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) may

search any SUBJECT DEVICE capable of being used to facilitate

the above-listed violations or containing data falling within

the scope of the items to be seized.

           b.    The search team will, in its discretion, either

search each SUBJECT DEVICE where it is currently located or
transport it to an appropriate law enforcement laboratory or

similar facility to be searched at that location.

           c.    The search team shall complete the search of the

SUBJECT DEVICE(S) as soon as is practicable but not to exceed

120 days from the date of issuance of the warrant.          The

government will not search the digital device(s) beyond this

120-day period without obtaining an extension of time order from

the Court.




                                       iv
Case 5:20-mj-00299-DUTY Document 1 Filed 06/04/20 Page 20 of 58 Page ID #:20



           d.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                 i.    The search team may subject all of the data

contained in each SUBJECT DEVICE capable of containing any of

the items to be seized to the search protocols to determine

whether the SUBJECT DEVICE and any data thereon falls within the

scope of the items to be seized.       The search team may also

search for and attempt to recover deleted, “hidden,” or

encrypted data to determine, pursuant to the search protocols,

whether the data falls within the scope of the items to be

seized.

                 ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                 iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

           e.    If the search team, while searching a SUBJECT

DEVICE, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that

SUBJECT DEVICE pending further order of the Court and shall make

and retain notes detailing how the contraband or other evidence

of a crime was encountered, including how it was immediately

apparent contraband or evidence of a crime.



                                        v
Case 5:20-mj-00299-DUTY Document 1 Filed 06/04/20 Page 21 of 58 Page ID #:21



           f.    If the search determines that a SUBJECT DEVICE

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the SUBJECT DEVICE and delete or destroy all forensic copies

thereof.

           g.    If the search determines that a SUBJECT DEVICE

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

           h.    If the search determines that the SUBJECT DEVICE

is (1) itself an item to be seized and/or (2) contains data

falling within the list of other items to be seized, the

government may retain the digital device and any forensic copies

of the digital device, but may not access data falling outside

the scope of the other items to be seized (after the time for

searching the device has expired) absent further court order.

           i.    The government may also retain a SUBJECT DEVICE

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

           j.    After the completion of the search of the SUBJECT

DEVICE(S), the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.



                                       vi
Case 5:20-mj-00299-DUTY Document 1 Filed 06/04/20 Page 22 of 58 Page ID #:22



           The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.
           During the execution of this search warrant, law

enforcement is permitted to (1) depress Daniel PATRON

(“PATRON”), Zayra Michelle SALAZAR-Castro (“SALAZAR”), or Zina

Victoria BRISENO (“BRISENO”)’s thumb- and/or fingers onto the

fingerprint sensor of the SUBJECT DEVICES (only if the device

has such a sensor), and direct which specific finger(s) and/or

thumb(s) shall be depressed; and (2) hold the device in front of

PATRON, SALAZAR, or BRISENO’s face with his or her eyes open to

activate the facial-, iris-, or retina-recognition feature, in
order to gain access to the contents of any such device.           In

depressing a person’s thumb or finger onto a device and in

holding a device in front of a person’s face, law enforcement

may not use excessive force, as defined in Graham v. Connor, 490

U.S. 386 (1989); specifically, law enforcement may use no more

than objectively reasonable force in light of the facts and

circumstances confronting them.

           The special procedures relating to digital devices

found in this warrant govern only the search of digital devices



                                       vii
Case 5:20-mj-00299-DUTY Document 1 Filed 06/04/20 Page 23 of 58 Page ID #:23



pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                      viii
Case 5:20-mj-00299-DUTY Document 1 Filed 06/04/20 Page 24 of 58 Page ID #:24




                          Exhibit 1
     Case
      Case5:20-mj-00299-DUTY
           2:20-mj-02484-DUTY Document
                               Document11 Filed
                                           Filed06/04/20
                                                 06/01/20 Page
                                                           Page25
                                                                1 of 34
                                                                     58 Page ID #:1
                                                                                #:25


.AO 91 (Rev. 1 I/I l) Criminal Complaint(Rev. by USAO on 3/l2/20)         ❑Original     ❑Duplicate Original

                                                                                                                           FILE°
                                UNITED STATES DISTRICT COURT                                                      CLERK, U.S. DISTRICT COURT




                                                          for the
                                                                                                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                 BY:   T7M           DEP[1TY

                                             Central District of California

 United States of America

                  u

 Daniel Patron,
                                                                     Case No. 2:20-mj-02484
 Zayra Michelle Salazar-Castro, and
 Zina Victoria Briseno,

                  Defendants.



                           CRIMINAL COMPLAINT BY TELEPHONE
                          OR OTHER RELIABLE ELECTRONIC MEANS

        I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the dates) of May 29, 2020 in the county of Riverside in the Central District of California, the

defendants) violated:

          Code Sectio~a                                             Offense Description
          8 U.S.C. § 1324(a)(1)(A)(v)(1)                            Conspiracy to Transport Illegal
                                                                    Aliens, in violation of 8 U.S.C.
                                                                    § 1324(a)(1)(A)(ii).
        This criminal complaint is based on these facts:

        Please see attached affidavit.

        ❑
        D Continued on the attached sheet.

                                                                /s/ Pursuant to Fed R. Crim. P. 4.1
                                                                                    Complainant's signatiFre

                                                                    Kimberly R Christoff, U.S. Border Patrol Agent
                                                                                    Printed name and title
Attested to by the applicant in accordance with the requir merits of Fed. R. Crim. P. 4.1 by telephone.
                  May 31, 2020
Date:
                                                                                      Judge's signature
                   Anaheim, California
Citv and state:                                                 Hon. Shashi H. Kewalramani, U.S. Magistrate .fudge
                                                                                    Printed name and title

AUSA Peter Dahlquist(213-453-8225)
Case
 Case5:20-mj-00299-DUTY
      2:20-mj-02484-DUTY Document
                          Document11 Filed
                                      Filed06/04/20
                                            06/01/20 Page
                                                      Page26
                                                           2 of 34
                                                                58 Page ID #:2
                                                                           #:26




       I, Kimberly R. Christoff, being duly sworn, declare and

  state as follows:

                          I.   PURPOSE OF AFFIDAVIT

       1.    This affidavit is made in support of a criminal

  complaint charging Daniel PATRON (~~PATRON"), Zayra Michelle

  SALAZAR-Castro (~~SALAZAR"), and Zina Victoria BRISENO

  ("BRISENO") with a single-count violation of Title 8, United

  States Code, Section 1324 (a)(1)(A)(v)(I) (Conspiracy to

  Transport Illegal Aliens, in violation of Title 8, United States

  Code, Section 1324 (a)(1) (A) (ii)) .

       2.    This affidavit is also made pursuant to 18 U.S.C.

 ~ 3144 and in support of the government's motion for designation

 and detention of four material witnesses, each of whom are

 identified below, in connection with the criminal complaint

 against PATRON, SALAZAR, and BRISENO for a violation of Title 8,

 United States Code, Section 1324(a)(1)(A)(v)(I) (Conspiracy to

 Transport Illegal Aliens, in violation of Title 8, United States

 Code, Section 1324(a)(1)(A)(ii)).

       3.    The facts set forth in this affidavit are based upon

 m y personal observations, my training and experience, and

 information obtained from various law enforcement personnel and

 witnesses, including my review of reports prepared by other law

 enforcement officers and agents.         This affidavit is intended to

 show that there is sufficient probable cause for the requested

 complaint and material witness designation order and does not

 purport to set forth all of my knowledge of or investigation
Case
 Case5:20-mj-00299-DUTY
      2:20-mj-02484-DUTY Document
                          Document11 Filed
                                      Filed06/04/20
                                            06/01/20 Page
                                                      Page27
                                                           3 of 34
                                                                58 Page ID #:3
                                                                           #:27




  into this matter.     Unless specifically indicated otherwise, all

  conversations and statements described in this affidavit are

  related in substance and in part only.

                         2I. BACKGROUND OF AFFIANT

       9,    I am a graduate of the United States Border Patrol

  (~~USBP") Academy and Federal Law Enforcement Training Center.

 As part of my training, I received criminal investigation

 training that included course studies in, among other things,

 criminal law, immigration law, constitutional law, search and

 seizures, and courtroom procedure.

       5.    I am currently assigned to the Indio Border Patrol

 Station ("Indio Station") and I have been employed with USBP

 since January 10, 2008.      I am responsible for investigating,

 arresting, and facilitating the prosecution of alien smuggling

 organizations that use the Southern and Central Districts of

 California as an operational corridor.         I also investigate and

 arrest for violations of narcotic and bulk cash smuggling.

       6.    During the course of my employment with USBP, I have

 participated in alien smuggling investigations that have

 resulted in federal criminal charges.        In connection with that

 work, I have made arrests, prepared reports in federal

 proceedings, and provided sworn statements in federal criminal

 proceedings.     My work also has included speaking with suspects,

 cooperating witnesses, and other law enforcement personnel

 regarding the different methods by which the crime of alien

 smuggling is committed.
Case
 Case5:20-mj-00299-DUTY
      2:20-mj-02484-DUTY Document
                          Document11 Filed
                                      Filed06/04/20
                                            06/01/20 Page
                                                      Page28
                                                           4 of 34
                                                                58 Page ID #:4
                                                                           #:28




       7.    Through my experience, I have gained a working

 knowledge and insight into the typical workings of criminal

 alien smuggling organizations.       I also have gained extensive

 information regarding the normal operational habits of persons

 who make their living as alien smugglers, including the

 behavior, speech, routes, and methods of operation of alien

 smugglers to avoid detection and apprehension by law enforcement

 officers.

                     III. SUMMARY OF PROBABLE CAUSE

       $.    On the evening of Friday, May 29, 2020, Border Patrol

 agents arrested three individuals who were involved with

 smuggling four aliens.      One individual, BRISENO, was in a

 transport vehicle along with the four smuggled aliens.           The

 other two individuals, PATRON and SALAZAR, were in a scout

 vehicle.    Officers identified both vehicles because both had

 traveled along the same, unusual, and extremely inefficient

 travel pattern that was consistent with routes smugglers use to

 avoid law enforcement detection.

       9.    After identifying both vehicles, agents followed the

 transport vehicle.     While following that vehicle, agents noticed

 that vehicle slow to 10 miles per hour below the speed limit and

 saw heads ducking in the back seat.        Agents also observed that

 vehicle change lanes and move between semi-trucks in a manner

 that agents believed, based on their experience, was a maneuver

 to avoid observation.      Based on their observations, the

 information about the transport vehicle's travel patterns, and
Case
 Case5:20-mj-00299-DUTY
      2:20-mj-02484-DUTY Document
                          Document11 Filed
                                      Filed06/04/20
                                            06/01/20 Page
                                                      Page29
                                                           5 of 34
                                                                58 Page ID #:5
                                                                           #:29




  information about the transport vehicle, agents stopped the

 transport vehicle and found four undocumented aliens.

       10.   After identifying the scout vehicle, agents followed

 it and observed it make an abrupt exit off the highway.           An

 agent later found the vehicle at a gas station and approached

 the driver and passenger.       When the agent approached, the agent

 noticed the passenger begin manipulating her cell phone and

 suspected the passenger was alerting the transport driver of the

 presence of law enforcement.       The agent talked with the two

 individuals, who said they were going shopping, which was

 implausible given their long and inefficient travel route.             The

 driver of the scout vehicle also stated he had been detained by

 immigration authorities before and that authorities seized

 $22,000 from him during that encounter.         In subsequent

 Mirandized interviews, both of these targets stated they were

 not shopping and admitted they were in a ~~scout vehicle" for

 alien smugglers.

       11.   All four aliens being smuggled stated that they were

 aliens and that they had made arrangements to pay to be smuggled

 into the United States.

                     IV. STATEMENT OF PROBABLE CAUSE

       12.   Based on my review of law enforcement reports,

 conversations with other law enforcement agents, and my own

 knowledge of the investigation, I am aware of the following:
Case
 Case5:20-mj-00299-DUTY
      2:20-mj-02484-DUTY Document
                          Document11 Filed
                                      Filed06/04/20
                                            06/01/20 Page
                                                      Page30
                                                           6 of 34
                                                                58 Page ID #:6
                                                                           #:30




       A.    Target Vehicle 1 and Target Vehicle 2 Flagged for
             Suspicious Travel Patterns and Characteristics

             1.    Identification of Scout Vehicle (Target


       13.   Generally, a targeting analysis searches for vehicles

 that travel in a manner inconsistent with normal driving

 patterns of drivers in the area within similar time frames.

 When such a vehicle is identified, it is marked for surveillance

 and enforcement.

       14.   On Friday, May 29, 2020, at approximately 4:30 PM,

 Border Patrol Agent-Intelligence (~~BPA-I") Daniel Beresiwsky was

 performing his duties at the San Diego Law Enforcement

 Coordination Center when he received an automated alert, via his

 government email, that a Chevrolet Silverado, bearing Arizona

 license plate CTM9261 (~~Target Vehicle 2"), had just crossed

 through the westbound Interstate 10 (I-10") Agricultural

 Inspection Station in Blythe, California.         Target Vehicle 2 was

 recently identified by BPA-I Matthew Bansen as being operated by

 a known alien smuggling facilitator, PATRON.         Over the last two

 years, PATRON has been identified traveling in front of several

 vehicles that were later stopped in alien smuggling events.

 Based on these investigations, Border Patrol agents concluded

 that PATRON was traveling in front of vehicles in order to scout

 the operational status of Border Patrol checkpoints and identify

 any law enforcement presence along the route of travel, thus

 improving the odds of a successful smuggling event.          Based on

 BPA-I Beresiwsky's knowledge, training, and experience, he knows

 that it is common practice for individuals involved iri alien
Case
 Case5:20-mj-00299-DUTY
      2:20-mj-02484-DUTY Document
                          Document11 Filed
                                      Filed06/04/20
                                            06/01/20 Page
                                                      Page31
                                                           7 of 34
                                                                58 Page ID #:7
                                                                           #:31




  smuggling activity driving this particular route to be traveling

  in tandem with other vehicles, which, in recent history, have

  been either also traveling with illicit cargo or operating as a

 "scout vehicle."     The scout vehicle will tend to travel slightly

  ahead of the vehicle with illicit cargo and try to warn the

 smuggling vehicle of any law enforcement in the area.

             2.    The PATRON Illicit Network

       15.   PATRON is a part of an alien smuggling network that

 Border Patrol agents have identified as the PARTON Illicit

 Network (the ~~PATRON Network")        BP is investigating the PATRON

 Network for its direct links to bulk cash smuggling, alien

 smuggling, and weapons trafficking.        The PATRON Network

 primarily operates in the San Diego, El Centro, and Yuma U.S.

 Border Patrol Sectors and in Mexico.        The PATRON Network

 predominately coordinates and scouts for alien smuggling drivers

 originating from "stash" houses and commercial properties within

 the United States after illegal entry has occurred.           People

 associated with the network scout routes of egress and Border

 Patrol checkpoints in order to identify any law enforcement

 presence and guide smugglers to their final destination.

 Communication between the coordinators, scouts, and drivers are

 primarily conducted through phone calls, text, Instant

 Messaging, and WhatsApp.

       16.   Drivers working for the PATRON Network are typically

 recruited from outside the inner network, thus making it

 difficult to connect the primary targets to the criminal

 activity.
Case
 Case5:20-mj-00299-DUTY
      2:20-mj-02484-DUTY Document
                          Document11 Filed
                                      Filed06/04/20
                                            06/01/20 Page
                                                      Page32
                                                           8 of 34
                                                                58 Page ID #:8
                                                                           #:32




         17.   Agents from Indio Station have had a minimum of 20

  smuggling encounters and/or events that are linked to the PATRON

  Network since 2017.

               3.   Border Patrol Identifies Load Vehicle (Target
                    Vehicle 1)

         18.   Based on this intelligence about PATRON and the PATRON

  Network, BPA-I Beresiwsky suspected that Target Vehicle 2 was

  traveling ahead of a smuggling vehicle in order to scout I-10

  and the Agricultural Inspection Station for any Border Patrol or

  other law enforcement presence.       So BPA-I Beresiwsky began to

  monitor the vehicles crossing through the inspection station

 behind Target Vehicle 2.       At approximately 4:14 PM, a red Toyota

  Corolla, bearing California license plate 8NBK766 (~~Target

  Vehicle 1"), crossed through the Blythe Agricultural Inspection

 Station.      Target Vehicle 1 was also very distinct due to having

 after-market dark window tint on the driver and passenger side

 rear windows, a lighter after-market window tint on the driver

 side front window, and no tint on the front passenger side

 window and rear window.      Record checks revealed that Target

 Vehicle 1 had traveled eastbound on Interstate 8 (~~I-8"),

 through the El Centro and Yuma Border Patrol Sectors' area of

 responsibility before traveling westbound on I-10.           Further

 checks revealed that Target Vehicle 1 did not cross through any

 of the Border Patrol checkpoints located in the area during the

 trip.    This is significant in that most vehicles making this

 particular trip will have to cross through the Wellton Border

 Patrol Checkpoint located on the eastbound lanes of I-8 outside
Case
 Case5:20-mj-00299-DUTY
      2:20-mj-02484-DUTY Document
                          Document11 Filed
                                      Filed06/04/20
                                            06/01/20 Page
                                                      Page33
                                                           9 of 34
                                                                58 Page ID #:9
                                                                           #:33




  of Yuma, Arizona.     In order to avoid inspection at the Wellton

  Checkpoint, vehicles engaged in smuggling will often utilize

  area farm roads to circumvent the checkpoint and inspection by

 law enforcement.     Because Target Vehicle 1 had no history of

  crossing through the Wellton Checkpoint, but had I-8 eastbound

  travel on both the west and east side of the checkpoint, BPA-I

 Beresiwsky suspected that it had likely utilized this smuggling

 tactic.

       19.   In addition, the fact that Target Vehicle 1 did not

 cross through the Quartzsite Border Patrol checkpoint located on

 Highway 95 (~~Hwy 95") in order to reach I-10 was highly

 suspicious.    This particular route offers the quickest and most

 direct route of travel from I-8 to I-10.         Instead, Target

 Vehicle 1 bypassed this route in order to travel eastbound on I-

 8, towards Gila Bend, Arizona, and adding approximately two

 hours of travel time to the trip.        This particular route of

 travel has been identified as a popular circumvention route

 utilized by smuggling organizations to bypass Border Patrol

 checkpoints and deliver their illicit cargo to distribution hubs

 in the counties of San Bernardino, Riverside and Los Angeles.

 Over the last year, the Wellton, Blythe, and Indio Border Patrol

 stations have investigated several alien smuggling events which

 led to federal indictment where it was found that the smuggling

 vehicle had taken, or had previously taken, this route of

 travel.
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 34
                                                       10 of 58
                                                             34 Page ID #:34
                                                                        #:10




               4.     Events of May 21, 2020: Target Vehicle 2

         20.   On May 21, 2020, at approximately 6:06 PM, Target

  Vehicle 2 had also crossed through the westbound I-10 Blythe

 Agricultural Inspection Station.        Shortly after, at

 approximately 6:18 PM, a Dodge Caravan rental crossed through

 the inspection station.        Records checks revealed that the

 Caravan had traveled eastbound on I-8, through Arizona and

 southeastern California before traveling westbound on I-10.

 Just like Target Vehicle 1, the Caravan had not crossed through

 the Wellton Border Patrol Checkpoint, despite having eastbound

 I-8 travel on both the west and east sides of the checkpoint.              A

 call to the rental agency revealed that the renter of the

 vehicle was BRISENO, with an address of 1772 Morrison Street,

 Pomona, California.        On May 23, 2020, the Caravan again traveled

 eastbound I-8 through El Centro and Yuma's areas of

 responsibility.        As before, the Caravan did not cross through

 the Wellton Checkpoint, despite having I-8 travel on either

 side.    Agents assigned to the Wellton Border Patrol Station

 encountered the Caravan outside of Dateland, Arizona and

 performed a vehicle stop and BRISENO, the renter of the Caravan,

 who was found to be smuggling five undocumented persons.           After

 that stop, BRISENO was released and Border Patrol continued its

 investigation of the PATRON Network.

               5.     Further Investigation of Target Vehicle 1

       21.     Further record checks revealed that Target Vehicle 1

 was registered to Javier BUENO at 1654 Elwood Street, Pomona,

 California.        Over the last two weeks, BPA-I Beresiwsky has
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 35
                                                       11 of 58
                                                             34 Page ID #:35
                                                                        #:11




 identified three other vehicles registered out of Pomona,

 California that displayed the same travel pattern as Target

 Vehicle 1.    Checks also revealed that the registration had been

 suspended on February 10, 2020.      Alien smugglers often utilize

 vehicles with incomplete or suspended registrations.        This is

 done in order to distance the smuggling organization from any

 associations to the smuggling vehicles should they be

 interdicted by law enforcement.      Lastly, BPA-I Beresiwsky

 noticed that Target Vehicle 1 was 15 years old.        This fact is

 important because he knows from experience that smuggling

 organizations will often utilize older vehicles, in poor

 condition, to incur a minimal financial loss should the vehicle

 be seized by law enforcement.

       B.    Border Patrol Agents Suspect Target Vehicle 1 and
             Target Vehicle 2 are Being Used to Smuggle Aliens.

       22.   Based on Target Vehicle 1's travel on a known

 smuggling route, the lack of any crossing history though the

 Wellton Border Patrol Checkpoint, despite having traveled on

 either side, its crossing approximately 10 minutes behind Target

 Vehicle 2 at the Blythe Agricultural Inspection Station, and

 being registered out of Pomona, BPA-I Beresiwsky suspected that

 Target Vehicle 1 was engaged in an alien smuggling event and had

 taken an indirect route of travel to I-10 in order to circumvent

 established Border Patrol checkpoints.       He further suspected

 that Target Vehicle 2 was involved based on PARTON's history of

 travel ahead of vehicles later interdicted in alien smuggling

 events, including the Caravan from May 21, 2020, which had
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 36
                                                       12 of 58
                                                             34 Page ID #:36
                                                                        #:12




 displayed the same route of travel as Target Vehicle 1 and had

 also crossed through the Blythe Agricultural Inspection Station

 approximately 10 minutes behind Target Vehicle 2.        Therefore, on

 May 29, 2020, at approximately 4:20 PM, BPA-I Beresiwsky

 contacted Supervisory Border Patrol Agent (~~SBPA") Daniel

 Brightman of the Indio Station and provided him with the

 information of Target Vehicles 1 and 2, travel patterns, his

 suspicions, as well as the locations and direction of travel of

 both Target Vehicles 1 and 2.

       23.   After SBPA Brightman spoke with BPA-I Beresiwsky, SBPA

 D. Brightman informed Indio Border Patrol Agents of the

 suspicious travel pattern of Target Vehicles 1 and 2.        Agents

 began to monitor vehicle traffic traveling westbound I-10 in an

 effort to identify Target Vehicles 1 and 2.

       C.    Agents Encounter Occupants of Target Vehicle 2 at Gas
             Station

       24.   Border Patrol Agents Stephen Klatil and Hector

 Casteneda were assigned to roving patrol on Hwy 86 near Salton

 City, California when they received notification of the lookout

 on Target Vehicles 1 and 2 at approximately 4:26 PM.        At that

 time, it was last determined for Target Vehicle 1 to be located

 at or near Blythe, California.

       25.   At approximately 5:19 PM, Agents Klatil and Casteneda

 were positioned to observe westbound I-10 traffic.        At that

 time, the Agents saw a 2020 gray Chevrolet Silverado matching

 the lookout description for a possible scout vehicle (Target

 Vehicle 2) pass their location.      SBPA John Saracco and BPA Hugo
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 37
                                                       13 of 58
                                                             34 Page ID #:37
                                                                        #:13




  Martinez also identified Target Vehicle 2 and began to following

 at a safe distance in order to further observe the occupants.

 SBPA Saracco verified the license plate to match the license

 plate of Target Vehicle 2.

       26.   At approximately 5:45 PM, Target Vehicle 2 was driving

 in the fast lane and then rapidly changed lanes and abruptly

 exited on Indian Canyon Drive near Palm Springs, California.         At

 that point, BPA Martinez was not able to safely exit the

 interstate to continue following Target Vehicle 2.        BPA Martinez

 advised SBPA Saracco via the service radio of the situation.

 SBPA Saracco acknowledged; he was able to exit I-10 at the

 Indian Canyon Drive exit in Palm Springs, California in order to

 continue surveillance of Target Vehicle 2.

       27.   SBPA Saracco positioned himself in a fully-marked

 Border Patrol vehicle at the intersection of I-10 and Dillon

 Road in Indio, California.     At approximately 5:19 PM, a newer

 model gray Chevrolet Silverado passed his location.        The vehicle

 appeared to match the lookout for Target Vehicle 2.        SBPA

 Saracco planned to perform a vehicle stop on Target Vehicle 2

 with the hope that the occupants would immediately communicate

 to the driver of Target Vehicle 1 that Border Patrol Agents were

 in the area.    At that point, SBPA Saracco expected Target

 Vehicle 1 to take evasive measures in order to avoid detection.

 At that point, agents following Target Vehicle 1 would know that

 the two vehicles were traveling in tandem.       At approximately

 5:45 PM, BPA Klatil stated over the radio that they had found

 Target Vehicle 1.    SBPA Saracco then stated on the radio that he
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 38
                                                       14 of 58
                                                             34 Page ID #:38
                                                                        #:14




  was going to attempt to re-establish contact with Target Vehicle

  2.   SBPA Saracco then pulled back onto I-10 westbound and exited

  at the Indian Canyon Drive exit near Palm Springs, CA.        Within

  minutes, SBPA Saracco located Target Vehicle 2 at the ARCO gas

  station located directly off of I-10 at 20000 North Indian

  Canyon Drive, Desert Hot Springs, California.

         28.    SBPA Saracco pulled up to Target Vehicle 2 and noticed

 a female sitting in the driver's seat, who was later identified

 as SALAZAR.       Upon seeing SBPA Saracco, who was in a Border

 Patrol uniform and in a fully marked Border Patrol service

 vehicle with lights and siren, which were not activated at the

 time.     SALAZAR immediately looked at her cellular phone that was

 in her hand and began touching the phone in a manner that led

 SBPA Saracco to believe she was texting.       SBPA Saracco suspected

 SALAZAR was alerting Target Vehicle 1 to the presence of Border

 Patrol.       Moments later, a male, later identified as PATRON,

 walked out of the convenience store of the ARCO station.         PATRON

 was carrying a cellular phone in his hand which was later

 discovered to be turned off.      SBPA Saracco identified himself as

 a Border Patrol Agent.      SBPA Saracco asked PATRON and SALAZAR

 the purpose of their travels.      They both told him that they were

 traveling to the Cabazon outlet mall in order to shop for

 household items.      SBPA Saracco thought that was odd because he

 suspected Cabazon outlets was not fully open due to COVID-19

 restrictions.l      SBPA Saracco then asked both PATRON and SALAZAR



      1 According to the Cabazon outlets website, only a few of
 Cabazon outlet stores are open due to COVID-19 restrictions.
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 39
                                                       15 of 58
                                                             34 Page ID #:39
                                                                        #:15




 if they were United States citizens.       Both replied that they

 were.     SBPA Saracco knew PATRON was the same PATRON who had been

 linked to 20 smuggling encounters and/or events since 2017.            At

 that point, SBPA Saracco noticed that they had an infant with

 them inside Target Vehicle 2.      SBPA Saracco knows that sometimes

 alien smugglers will bring minor children, companions, or pets

 with them when they are engaging in smuggling.        By doing so,

 smugglers may be attempting to appear less suspicious.         Also,

 smugglers know that not all smuggling events result in arrests

 and know that smugglers who have minor children or pets with

 them are less likely to be arrested.

       2~.    SBPA Saracco asked PATRON if he had ever been arrested

 before.     PATRON stated he had been detained by immigration

 authorities and they seized $22,000 from him.        While SBPA

 Saracco was interacting with PATRON and SALAZAR, BPA Klatil and

 Castaneda reported that they had stopped Target Vehicle 1 and

 verified that, as discussed further below, Target Vehicle 1 was

 carrying undocumented aliens.      After learning that Target

 Vehicle 1 was smuggling aliens, for safety from the heat and

 traffic, due to the presence of the infant, and the Indio

 Station being only around a 15-minute drive away, SBPA Saracco

 told PATRON and SALAZAR that they were being detained and asked

 them to go with him to the Indio Station.       PATRON agreed to

 travel to the Indio Station in SBPA Saracco's service vehicle

 while SALAZAR followed behind in Target Vehicle 2.
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 40
                                                       16 of 58
                                                             34 Page ID #:40
                                                                        #:16




       D.    Agents Stop Target Vehicle 1 After Observing
             Passengers Ducking and Arrest BRISENO

             1.    Observation of Target Vehicle 1

       30.   At approximately 5:48 PM, BPAs Klatil and Castaneda

 observed a maroon Toyota Corolla traveling westbound I-10 and

 matching the lookout description for the possible smuggling

 vehicle pass their location.      BPAs Klatil and Casteneda entered

 onto I-10 via the Dillon Road on ramp in Indio, California.

 They were able to catch up to the Toyota Corolla (Target

 Vehicle 1) approximately two miles south of the Golf Center

 Parkway exit off of I-10 in Indio, California.        As they

 approached, Target Vehicle 1 noticeably slowed from around the

 speed limit of 70 miles per hour to about 60 miles per hour.

 The agents also noted that the window tint matched the lookout

 description.     The agents were not able to effectively view into

 the side rear windows due to the dark window tint.        The female

 driver (BRISENO) and female front passenger (Nasbit Yoselim

 GOMEZ-Mejia, later determined to be a smuggled alien) were also

 noticeably rigid in posture by staring straight ahead while the

 agents were driving alongside Target Vehicle 1.        Agents noted

 that record checks revealed the registered owner to come back to

 a ~~Javier Bueno."   Because the officers perceived that the

 driver and passenger were both females and believed ~~Javier

 Bueno" to be a male name, they believed that the registered

 owner was neither the driver nor the passenger.        Abruptly

 changing speed, rigid posture, and appearing to purposely ignore

 law enforcement presence are indicative of nervous behavior and
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 41
                                                       17 of 58
                                                             34 Page ID #:41
                                                                        #:17




 consistent with the nervousness displayed by subjects who are

 engaged in illicit activity.

       31.    Agents Klatil and Castaneda slowed down their service

 vehicle and continued to follow Target Vehicle 1.        Target

 Vehicle 1 continued to drive around 60 miles per hour, but with

 more erratic driving behavior by changing lanes between semi-

 trucks between the slow and middle lanes of I-10.        This is a

 common tactic used by subjects engaged in illicit activity in

 order to evade law enforcement.      Doing so prevents agents from

 easily observing a vehicle and the occupants.

       32.    Since the rear window of Target Vehicle 1 was not

 tinted, Agents Klatil and Castaneda were able to see into the

 rear seat through that window.      The agents saw bobbing heads of

 hair of the passengers who were not seated upright.        The

 movement was brief, but the agents believed that there could

 possibly be more people attempting to conceal themselves in the

 rear seat.    Through BPA Klatil and Castaneda's training and

 experience as Border Patrol Agents, they are aware that

 smugglers commonly use this tactic in an attempt to conceal the

 true and correct number of passengers in a vehicle.        Smugglers

 use this tactic to try to avoid arousing suspicion of any law

 enforcement that may be in the area.      It is also common for

 alien smugglers to coach illegal aliens in what to do or say

 while being smuggled.     An example of one such coaching command

 would be to lie down in the back seat or a cargo area.

      33.    The agents also saw several air fresheners hanging

 along the rear windows on each side of the vehicle.        In their
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 42
                                                       18 of 58
                                                             34 Page ID #:42
                                                                        #:18




 experience, the air fresheners are significant because it is

 typical for alien smugglers to hang them all over their vehicle

 in an attempt to mask the strong body odor of people who have

 journeyed for several days without adequate body hygiene.          This

 is especially true in the heat and if undocumented persons

 needed to walk through the desert for several miles before being

 transported.

       34.   In addition, Target Vehicle 1 is an older model

 vehicle but with a newer license plate.       For example, the

 California license plate, being a newer plate, starts with the

 number eight.    This is significant because smugglers re-register

 older vehicles in order to mask or hide any derogatory

 information that may have existed under the previous license

 plate.

             2.   Agents Pull Over Target Vehicle 1

       35.   Based upon these observations, along with the fact

 that the vehicle had been traveling in a hours-long loop

 utilizing major highways that approach and then leave the United

 States/Mexico International border region within that timeframe,

 the agents decided to initiate a traffic stop on Target Vehicle

 1 by activating their lights and siren.       At the time of the

 initiated traffic stop, approximately 6:00 PM, Target Vehicle 1

 was in the middle lane and changed lanes to the slow lane and

 reduced speed, but continued to drive for roughly another two to

 three miles until finally yielding.      Target Vehicle 1 yielded

 approximately one mile east of the Date Palm exit on I-10 near

 Cathedral City, California.
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 43
                                                       19 of 58
                                                             34 Page ID #:43
                                                                        #:19




         36.   BPA Klatil approached Target Vehicle 1 from the rear

 on the passenger side, and asked the driver, who was later

 identified as BRISENO, to lower the front passenger window.           BPA

 Castaneda remained in the fully marked service vehicle in order

 to finish record checks.      BPA Klatil identified himself as a

 Border Patrol Agent; he was in full uniform.        He asked BRISENO

 to turn off the vehicle and she complied.       During the initial

 interview, BRISENO refused to answer questions.        Agent Klatil

 asked her from where she was traveling, to which she asked why

 he wanted to know and said that she did not do anything wrong.

 Agent Klatil spoke to BRISENO in English.       Agent Klatil then

 asked where she was going, BRISENO again asked why he needed to

 know.    BRISENO asked Agent Klatil why she was being stopped.         At

 this time, the Agents could see between the seats of the vehicle

 that there were at least three people attempting to conceal

 themselves by crouching low towards the floor boards.        BPA

 Klatil asked BRISENO to lower the rear window, at which point,

 she became confrontational and refused to comply.        BPA Klatil

 asked BRISENO how many people were in the rear seat of the

 vehicle and she replied that there were three people.        BPA

 Klatil again asked BRISENO to lower the rear window, in order to

 question the three people as to their citizenship and

 immigration status.      BRISENO refused and stated she ~~knows her

 rights!"      BPA Klatil then walked around to the driver side of

 the vehicle and asked BRISENO to step out of the vehicle.

 BRISENO complied while stating that she was not doing anything

 wrong and she was just giving the four people a ride.        At that
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 44
                                                       20 of 58
                                                             34 Page ID #:44
                                                                        #:20




  time, I informed BRISENO that she was being detained on

  suspicion of alien smuggling, and that he was going to place her

  inside of his service vehicle while they spoke to the passengers

  of the vehicle.

             3.     Roadside Questioning of the Passengers of Target


       37.   BPA Klatil then approached the front passenger, who

  was later identified as GOMEZ-Mejia, Nasbit Yoselim (~~GOMEZ"),

  and questioned her as to her citizenship.      GOMEZ admitted to

  being born in Mexico, to being a citizen of Mexico, and to not

  possessing any documents to legally live, work or otherwise

  remain in the United States.

       38.   BPA Klatil then questioned the three rear passengers,

  who were later identified as ORAZCO-Vasquez, Jorge (~~ORAZCO"),

 PONCE DE LEON-Gonzalez, Martin (~~PONCE"), and RODRIGUEZ-Tavera,

 Georgina (~~RODRIGUEZ"), as to their citizenship.       Each rear

 passenger admitted to being born in Mexico, to being a citizen

 of Mexico, and to not possessing any documents to legally live,

 work or otherwise remain in the United States.        BPA Cataneda

 noticed that none of the passengers in the rear seats had their

 safety belts on due to bending over and trying to conceal

 themselves.

       39.   At this time, BPA Klatil informed BRISENO that she was

 under arrest for alien smuggling.      BRISENO, RODRIGUEZ, GOMEZ,

 ORAZCO, and PONCE were then transported to the Indio Station for

 further interview and processing.
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 45
                                                       21 of 58
                                                             34 Page ID #:45
                                                                        #:21




         40.   There were five cellular phones located inside of

 Target Vehicle 1.      BRISENO has two cellular phones: one large,

 black touchscreen phone that was located between the front seat

 on the shifter panel and one phone that was a cracked

 touchscreen located in a pull out compartment that was pulled

 out.     GOMEZ and ORAZCO shared a blue Motorola cellular phone

 which was located on the rear seat next to ORAZCO.        RODRIGUEZ

 had a pink cellular phone which was located in the pocket of her

 camouflage backpack.      PONCE has a small black cellular phone

 with buttons that was located in his left front pocket.

         E.    Border Patrol Agents interview PATRON and SALAZAR

               1.   PATRON Stated he acted as ~~Lookout" for Financial
                    Gain in Mirandized Interview

         41.   On Friday, May 29, 2020, at approximately 11:17 PM,

 BPA-I Ryan Tidd, BPA Joel Rosa, and BPA Alex Vera read PATRON

 his Miranda rights in English.      PATRON indicated that he

 understood his rights and that he was willing to speak with

 them.    Much of the interview was in English, but at times,

 PATRON and the agents spoke in Spanish.

        42.    PATRON stated that he lives at a particular address in

 San Luis, Arizona with his wife Karina Vera.       PATRON stated that

 he is currently unemployed due to the Coronavirus, but he

 usually works at a potato processing facility in San Luis,

 Arizona. PATRON stated that he has had a few encounters with

 Border Patrol before, specifically when he and SALAZAR were

 arrested for transporting $22,000 on I-8 near San Diego,

 California a few years ago.
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 46
                                                       22 of 58
                                                             34 Page ID #:46
                                                                        #:22




       43.   Initially, PATRON claimed that he and his girlfriend,

 SALAZAR, along with their five month old daughter, were

 traveling to the Cabazon Outlets in order to look for household

 furnishings.    When asked about the specifics of the trip and why

 he chose the route of travel he did, PATRON admitted he had been

 operating as a "lookout" for alien smugglers.

       44.   PATRON claimed that last week he was at a party in

 Mexico, where he met a man named ~~Caesar."      The two of them

 began to talk, and Caesar eventually told PATRON that if he was

 ever in need of quick money to contact his friend ~~Jorge."

 PATRON decided to call Jorge a few days ago and inquire about

 the offer Caesar had made.      Jorge told PATRON that he needed

 someone to drive a short distance ahead of vehicle that

 contained an unknown number of undocumented persons, acting as a

 "lookout" for Border Patrol and other law enforcement on the

 highway.

       45.   PATRON accepted the offer from Jorge and he was told

 to be ready this afternoon.     At approximately 2:00 PM, PATRON

 left his home and drove to SALAZAR's residence in order to pick

 up her and their daughter.     PATRON was instructed by Jorge via a

 phone call to take Hwy 95 towards Quartzsite, Arizona and to

 notify him if he saw any law enforcement along the way.         Once In

 Quartzsite, Arizona, PATRON stopped at a Love's travel center

 and put gas in his truck and bought refreshments for the rest of

 the trip.   PATRON claims he had no contact with any other

 involved parties at the Love's.
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 47
                                                       23 of 58
                                                             34 Page ID #:47
                                                                        #:23




       46.    Once PATRON and SALAZAR were finished at the Love's,

 they were instructed by Jorge to take I-10 westbound towards

 Cabazon, California, which he believes was the final

 destination.      PATRON stated that after he completed the job

 today, he was going to be paid $500 by an unknown man in Mexico.

       47.    PATRON stated the truck he was driving today is his,

 but he registered it in his mother's name.       He stated this is

 the first time he had been involved with smuggling illegal

 aliens.

              2.   SALAZAR Stated PATRON Was a ~~Lookout" for Alien
                   Smugglers and SALAZAR's Phone Had Messages with
                   BRISENO About Buying Gas

       48,    On Wednesday, May 29, 2020, at approximately 10:04 PM,

 BPA R. Tidd, BPA J. Rosa, and BPA Alex Vera read SALAZAR her

 Miranda rights in Spanish.     SALAZAR indicated that she

 understood her rights and she was willing to speak to the

 agents.     Most of the interview was in Spanish, but at times,

 SALAZAR and the agents spoke in English.

       49.   SALAZAR initially stated that she and PATRON, her

 boyfriend, were on their way to the Cabazon Outlets in Cabazon,

 California to shop.     When the agents asked SALAZAR about her

 route of travel and as to why she took a much longer route, she

 stated that the GPS on her phone took her that direction.         When

 certain discrepancies in her story were brought to her

 attention, SALAZAR admitted she was working as a ~~lookout" for

 alien smugglers.

      50.    SALAZAR stated that PATRON arrived at her house in San

 Luis, Arizona at approximately 2:00 PM that day.        PATRON told
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 48
                                                       24 of 58
                                                             34 Page ID #:48
                                                                        #:24




 SALAZAR that he was going to be a ~~lookout" for a vehicle

 smuggling aliens.     SALAZAR stated that they received

 instructions to drive up Hwy 95 towards Quartzsite, Arizona.

 SALAZAR stated that from Quartzsite, they were instructed to

 drive towards Cabazon, California.      SALAZAR stated that they

 were told to keep an eye out for any law enforcement along the

 way.    SALAZAR also gave verbal and written consent to search her

 personal cell phone.     Text messages revealed that they had

 stopped at a Love's service station at one point and had

 purchased fuel for a female (BRISENO) who was smuggling the

 illegal aliens on this event.      SALAZAR confirmed that they had

 stopped at Love's and bought gas for BRISENO.

        51.   SALAZAR stated that PATRON had been a "lookout" for

 smuggling drivers before, but that he had driven to the Fontana,

 California area.     SALAZAR claimed she did not know the amount of

 money he was going to receive if they were successful.

        F.    Border Patrol Agents interview the smuggled aliens,
              namely, RODRIGUEZ, ORAZCO, GOMEZ, and PONCE.

        52.   Border Patrol agents interviewed the foreign nationals

 and proposed material witnesses.      Throughout the interviews,

 agents used the same three photographic lineups when asking the

 witnesses to identify their transporters.

              a.   The photo line-up labeled lA depicted PATRON in

 photograph no. 1.

              b.   The photo line-up labeled 2B depicted SALAZAR in

 photograph no. 1.
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 49
                                                       25 of 58
                                                             34 Page ID #:49
                                                                        #:25




             c.   The phot line-up labeled 3C depicted BRISENO in

 photograph no. 4.

       53.   As more fully set forth below, each witness gave

 information about how they came into the United States and who

 transported them.     Accordingly, based upon my experience and

 training, I believe that the testimony of RODRIGUEZ, ORAZCO,

 GOMEZ, and PONCE is required to establish that: (1) each had

 entered into, and remained within the United States unlawfully;

 (2) each were assisted by others, including the defendants, in

 seeking to enter the United States unlawfully and be transported

 therein once across the border; (3) they paid or were going to

 pay money for the service of being smuggled across the United

 States/Mexico border and be provided transportation within the

 United States subsequent to their illegal entry; (4) defendant

 BRISENO provided them transportation within the United States;

 and (5) defendants were aware of their status as unlawful aliens

 within the United States.

             1.   Material Witness 1: RODRIGUEZ

       54.   At approximately 5:29 a.m. on May 30, 2020, RODRIGUEZ

 was placed under oath and was willing to give a sworn statement

 to the agents.    The sworn statement was conducted in

 Spanish.    Below is a summary of the information RODRIGUEZ

 provided.

       55.   The subject stated that her name is Georgina

 RODRIGUEZ-Tavera, she was born in Jalisco, Mexico, and she is a

 citizen of Mexico.    RODRIGUEZ has never had any immigration

 documents that would allow her to be in the United States
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 50
                                                       26 of 58
                                                             34 Page ID #:50
                                                                        #:26




  legally.    RODRIGUEZ crossed the border Wednesday morning, May

  27, 2020, in the desert outside of Mexicali, Mexico.

       56.    RODRIGUEZ left her home in Tijuana, Mexico on

  Wednesday, May 26, 2020.     RODRIGUEZ's friend drove her to

  Mexicali, Mexico where her friend dropped her off at a bus

  station.    Once at the bus station, an unknown female picked her

  up and took her to a stash house in Mexicali, Mexico.        RODRIGUEZ

 stayed at the house until May 27, 2020.       On that date, RODRIGUEZ

  was taken to the border with three other undocumented

 aliens.     The three undocumented aliens were the same people she

 was arrested with.     At approximately 6:00 AM, RODRIGUEZ and the

 group climbed the international border fence.        Once they climbed

 over the border fence, they swam across a canal and then walked

 through the desert until they reached a road.        RODRIGUEZ stated

 that a sedan then picked them up and drove them to a house in an

 unknown location. RODRIGUEZ stated that there was an unknown

 male at the house who would feed them.

       57.   On Friday, May 29, 2020, RODRIGUEZ and the three other

 undocumented aliens were picked up by a white Dodge sedan and

 driven to a Wal-Mart parking lot.      RODRIGUEZ stated that they

 waited in the Dodge sedan until a red sedan driven by a female

 subject (BRISENO) approached them.      RODRIGUEZ stated that the

 female driver of the red sedan told them not to move and to

 place the bags in the car on top of them so that they would not

 be seen.    RODRIGUEZ stated that the red sedan was the same red

 sedan they were arrested in and the female driver was the same

 person who was arrested.
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 51
                                                       27 of 58
                                                             34 Page ID #:51
                                                                        #:27




       58.    RODRIGOEZ stated that they only stopped to get gas

 from the time they were picked up by the red sedan before being

 stopped and arrested.

       59.    RODRIGUEZ stated that she was going to pay $10,000

 upon arrival of her intended destination of Williams,

 California.

       60.    RODRIGUEZ was shown a six-pack photo line-up labeled

 1A and she was unable to identify anyone in the photographs.

       61.    RODRIGUEZ was shown a six-pack photo line-up labeled

 2B and she was unable to identify anyone in the photographs.

       62.    RODRIGUEZ was shown a six-pack photo line-up labeled

 3C and identified the subject in photograph no. 4 (BRISENO) as

 the driver of the vehicle in which she was arrested.

              2.   Material Witness 2: ORAZCO

       63.    At approximately 2:45 a.m. on Saturday, May 30, 2020,

 ORAZCO was placed under oath and was willing to give a sworn

 statement to the agents.     The sworn statement was conducted in

 Spanish.    Below is a summary of the information ORAZCO provided.

       64.    The subject stated that his name is Jorge ORAZCO-

 Vazquez, he was born in Nayarit, Mexico, and he is a citizen of

 Mexico.     ORAZCO has never had any immigration documents that

 would allow him to be in the United States legally.        ORAZCO

 crossed the border Wednesday morning, May 27, 2020, in the

 desert outside of Mexicali, Mexico.

       65.   ORAZCO left his home in Nayarit, Mexico on Tuesday,

 May 19, 2020.     ORAZCO stated that a family member drove him to

 Mexicali, Mexico.    ORAZCO stated that once he arrived in
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 52
                                                       28 of 58
                                                             34 Page ID #:52
                                                                        #:28




 Mexicali, Mexico, he met up with a driver who works with a

 smuggler that he had previously made arrangements with.         ORAZCO

 stated that the driver then took him to a stash house.         ORAZCO

 stated that he stayed at the house until May 27, 2020.         ORAZCO

 stated that on that date he was taken to the international

 border with approximately 11 other subjects who were ready to

 illegally cross the international boundary fence.

        66.   At approximately 6:00 AM, ORAZCO and the group climbed

 the international border fence.      Once they climbed over the

 border fence they had to swim across a canal and then walk

 through the desert until they reached a road.       ORAZCO stated

 that a black Chevy Silverado picked them up and drove them to a

 house in Calexico, California.      ORAZCO stated that he stayed at

 the house for approximately two days.

        67.   On Friday, May 29, 2020, ORAZCO and three other

 undocumented aliens were picked up by the same driver who picked

 him up approximately two days earlier.       ORAZCO stated that he

 and other undocumented aliens were dropped off on the side of an

 unknown road.     ORAZCO stated that almost immediately after being

 dropped off, a red Toyota sedan driven by a female stopped and

 picked them up.    ORAZCO stated that it was the same female

 d river and red Toyota sedan that he was arrested in later that

 day.   ORAZCO stated that the female driver of the red sedan told

 them to duck down.     ORAZCO stated that they drove for

 approximately one hour and stopped to get gas.       ORAZCO stated

 that they drove for approximately two more hours and stopped for

 gas again before being stopped and arrested.       ORAZCO stated that
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 53
                                                       29 of 58
                                                             34 Page ID #:53
                                                                        #:29




 while they were being pulled over, the driver instructed them to

 stay hidden in the rear of the car.       ORAZCO stated that he

 thought she did this because she knew they were all undocumented

 aliens.

       68.     ORAZCO stated that he was going to pay $10,000 upon

 arrival of his intended destination of San Diego, California.

       69.    ORAZCO was shown a six-pack photo line-up labeled 1A

 and he was unable to identify anyone in the photographs.

       70.    ORAZCO was shown a six-pack photo line-up labeled 2B

 and he was unable to identify anyone in the photographs.

       71.    ORAZCO was shown a six-pack photo line-up labeled 3C

 and identified the subject in photograph no. 4 (BRISENO) as the

 driver of the vehicle in which he was arrested.

              3.   Material Witness 3: GOMEZ

       72.    At approximately 3:31 AM on Saturday, May 30, GOMEZ

 was placed under oath and was willing to give a sworn statement

 to the agents.     The sworn statement was conducted in

 Spanish.     Below is a summary of the information GOMEZ provided.

       73.    The subject stated that her name is Nasbit GOMEZ-

 Mejia, she was born in Nayarit, Mexico, and she is a citizen of

 Mexico.     GOMEZ has never had any immigration documents that

 would allow her to be in the United States legally.        GOMEZ

 crossed the border Wednesday morning, May 27, 2020, in the

 desert outside of Mexicali, Mexico.

       74.   GOMEZ left her home in Nayarit, Mexico on Tuesday, May

 19, 2020.    GOMEZ stated that her mother drove her and her

 husband ORAZCO to Mexicali, Mexico.      GOMEZ stated that once she
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 54
                                                       30 of 58
                                                             34 Page ID #:54
                                                                        #:30




 arrived in Mexicali, Mexico, she met up with a driver who works

 with a smuggler that her husband had previously made

 arrangements with.     GOMEZ stated that the driver then took them

 to a stash house.     GOMEZ stated that she stayed at the house

 with her husband until May 27, 2020.       GOMEZ stated that on that

 date she was taken to the international border fence with

 approximately 15 other subjects who were ready to illegally

 cross the international boundary fence.

        75.   At approximately 6:00 AM, GOMEZ and the group climbed

 the international border fence.      Once they climbed over the

 border fence they had to swim across a canal and then walk

 through the desert until they reached a road.        GOMEZ stated that

 a white SUV picked them up and drove them to a house that took

 about an hour to drive to.     GOMEZ stated that she stayed at the

 house for approximately two days.      GOMEZ stated that there were

 two male caretakers at the house.

        76.   On Friday, May 29, 2020, GOMEZ and three other

 undocumented aliens were transported to a shopping center

 parking lot by one of the male caretakers in a white

 sedan.     GOMEZ stated that almost immediately after being dropped

 off, a red sedan driven by a heavy-set female with red hair and

 glasses stopped and picked them up.      GOMEZ stated that it was

 the same female driver that she was arrested with later that

 day.

        77.   GOMEZ stated that the female driver of the red sedan

 told them to duck down and cover themselves with sweaters and

 clothes.     GOMEZ stated that they drove for approximately two
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 55
                                                       31 of 58
                                                             34 Page ID #:55
                                                                        #:31




 hours and stopped to get gas, but they did not get gas because

 the driver had no money.     GOMEZ stated that while at the gas

 station, the driver continued to tell them all to stay

 down.   GOMEZ stated that the driver asked her and the other

 undocumented aliens if they had money to help put gas in the

 car, but none of them did.      GOMEZ stated that they drove for

 approximately two more hours and stopped for gas again.         GOMEZ

 stated that this time the driver put gas in the car and while

 she was pumping gas, she was on her cellphone. GOMEZ stated

 after they left the gas station they drove for approximately two

 hours before being stopped and arrested.

       78,   GOMEZ stated that she was going to pay $10,000 upon

 arrival of her intended destination of San Diego, California.

       79.   GOMEZ was shown a six-pack photo line-up labeled 1A

 and she was unable to identify anyone in the photographs.

       80.   GOMEZ was shown a six-pack photo line-up labeled 2B

 and she was unable to identify anyone in the photographs.

       81.   GOMEZ was shown a six-pack photo line-up labeled 3C

 and identified the subject in photograph no. 4 (BRISENO) as the

 driver of the vehicle in which she was arrested.

             4.   Material Witness 4: PONCE

       $2.   At approximately 4:39 AM on Saturday, May 30, 2020,

 PONCE was placed under oath and was willing to give a sworn

 statement to the agents.     The sworn statement was conducted in

 Spanish.    Below is a summary of the information PONCE provided.

       83.   The subject stated that his name is Martin PONCE DE

 LEON-Gonzalez.    He was born in Michoacan, Mexico, and he is a
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 56
                                                       32 of 58
                                                             34 Page ID #:56
                                                                        #:32




  citizen of Mexico.    PONCE has never had any immigration

  documents that would allow him to be in the United States

 legally.     PONCE crossed the border Wednesday morning, May 27,

 2020, in the desert outside of Mexicali, Mexico.

       84.    PONCE left his home in Michoacan, Mexico on Sunday,

 May 10, 2020.    PONCE stated that he took a bus to Mexicali,

 Mexico.     PONCE stated that once he arrived in Mexicali, Mexico,

 he met up with an unknown smuggler and afterwards a female

 picked him up and took him to a stash house.        PONCE stated that

 he stayed at the stash house until May 27, 2020.        PONCE stated

 that on that date, he was taken to the international border

 fence with approximately ten or eleven other subjects who were

 ready to illegally cross the international boundary fence.

       85.   At approximately 7:00 AM, PONCE and the group climbed

 the international border fence.      Once they climbed over the

 border fence they had to swim across a canal and then walk

 through the desert until they reached a road.        PONCE stated that

 a black SUV picked them up and drove them to a house in

 Calexico, California.     PONCE stated that he stayed at the house

 for approximately two days.      PONCE stated that a male subject

 would come and go from the house and bring them food.

       86.   On Friday, May 29, 2020, PONCE and three other

 undocumented aliens were transported to a parking lot by the

 male subject who would bring them food.       PONCE stated that a red

 sedan pulled alongside the vehicle he was in and he was

 instructed to get into that vehicle.      PONCE stated that the red

 sedan was driven by a female subject and that once he got into
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 57
                                                       33 of 58
                                                             34 Page ID #:57
                                                                        #:33




  the vehicle that she told them to stay down and not to

  move.   PONCE stated that it was the same red sedan and the same

  female driver that he was arrested with later that day.

       87.     PONCE stated that they drove for an extended amount of

  time then stopped to get gas.     PONCE stated that they continued

  to drive again before stopping at another gas station.        PONCE

 stated that the female driver was talking to them in English and

 he could not understand what she was saying.        PONCE stated that

 after driving for an unknown amount of time, they stopped at

 another gas station where the driver purchased something to

 drink.      PONCE stated that about 10 minutes after leaving the gas

 station they were all arrested.

       88.     PONCE stated that he was going to pay $10,000 upon

 arrival of his intended destination of Los Angeles, California.

       89.    PONCE was shown a six-pack photo line-up labeled 1A

 and he was unable to identify anyone in the photographs.

       90.    PONCE was shown a six-pack photo line-up labeled 2B

 and he was unable to identify anyone in the photographs.

       91.    PONCE was shown a six-pack photo line-up labeled 3C

 and identified the subject in photograph no. 4 (BRISENO) as the

 driver of the vehicle in which he was arrested.

 ///

 ///
Case 5:20-mj-00299-DUTY
     2:20-mj-02484-DUTY Document 1 Filed 06/04/20
                                         06/01/20 Page 58
                                                       34 of 58
                                                             34 Page ID #:58
                                                                        #:34




                              V.   CONCLUSION

       92.   For all of the reasons described above, there is

 probable cause to believe that PATRON, SALAZAR and BRISENO have

 committed a violation of 8 U.S.C. ~ 1324 (a)(1)(A)(v)(I)

 (Conspiracy to Transport Illegal Aliens, in violation of Title

 8, United States Code, Section 1324(a)(1)(A)(ii)).

       93.   Finally, for all the reasons described above, there is

 sufficient facts to establish that the testimony of witnesses

 RODRIGUEZ, ORAZCO, GOMEZ, and PONCE are material in a criminal

 proceeding and that they should be designated and detained as

 material witnesses pursuant to 18 U.S.C. ~ 3144 (Release or

 detention of a material witness).




 Attested to by the applicant in
 accordance with the requirements
 of Fed. R. Crim. P. 4.1 by
 telephone on this 31st day of
 May        2020.




 UNITED STATES MAGISTRATE JUDGE
